
	

113 HR 3865 PCS: Stop Targeting of Political Beliefs by the IRS Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 313113th CONGRESS2d Session
		H. R. 3865
		IN THE SENATE OF THE UNITED STATES
		February 27, 2014Received; read the first timeMarch 3, 2014Read the second time and placed on the calendarAN ACT
		To prohibit the Internal Revenue Service from modifying the standard for determining whether an
			 organization is operated exclusively for the promotion of social welfare
			 for purposes of section 501(c)(4) of the Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the Stop Targeting of Political Beliefs by the IRS Act of 2014.
		2.Applicable standard for determinations of whether an organization is operated exclusively for the
			 promotion of social welfare
			(a)In generalThe standard and definitions as in effect on January 1, 2010, which are used to determine whether
			 an organization is operated exclusively for the promotion of social
			 welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 shall apply for purposes of determining the status of
			 organizations under section 501(c)(4) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
			(b)Prohibition on modification of standardThe Secretary of the Treasury may not (nor may any delegate of such Secretary) issue, revise, or
			 finalize any regulation (including the proposed regulations published at
			 78 Fed. Reg. 71535 (November 29, 2013)), revenue ruling, or other guidance
			 not limited to a particular taxpayer relating to the standard and
			 definitions specified in subsection (a).
			(c)Application to organizationsExcept as provided in subsection (d), this section shall apply with respect to any organization
			 claiming tax exempt status under section 501(c)(4) of the Internal Revenue Code of 1986 which was created on, before, or after the date of the
			 enactment of this Act.
			(d)SunsetThis section shall not apply after the one-year period beginning on the date of the enactment of
			 this Act.
			
	Passed the House of Representatives February 26, 2014.Karen L. Haas,Clerk
	March 3, 2014Read the second time and placed on the calendar
